UNITED STATES COURT OF APPEALS
                           FOR THE SEVENTH CIRCUIT
                              Chicago, Illinois 60604

                                      July 6, 2006



                   Hon. JOEL M. FLAUM, Chief Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


DONNA VALENTINE                                            ] Appeal from the United States
   Plaintiff-Appellant,                                    ] District Court for the Northern
                                                           ] District of Illinois, Eastern
No. 05-2688           v.                                   ] Division.
                                                           ]
CITY OF CHICAGO, a municipal corporation,                  ] No. 03 CV 2918
JOHN TOMINELLO, MIKE DITUSA, and                           ]
JOSEPH SENESE,                                             ]
    Defendants-Appellees.                                  ] Samuel Der-Yeghiayan,
                                                           ] Judge.



                                         ORDER

       The opinion issued in the above-entitled case on June 27, 2006, is hereby
       amended as follows:

              On Page 17, in the fourth and fifth lines of the second paragraph, please
              remove the words “Contrary to Defendants’ assertions,”. The sentence should
              read: “Valentine stated below that she experienced anxiety, inability to
              concentrate, and depression as a result of Tominello’s harassment.”